Citation Nr: 0125178	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims of 
service connection for PTSD with depressive disorder.

In July 2001, the veteran appeared for a personal hearing 
before the undersigned Member of the Board.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran has provided credible statements regarding 
stressful events she experienced during her military service.

2.  Mental health professionals and private physicians have 
diagnosed PTSD and depressive disorder, and have related the 
veteran's PTSD and depression to the alleged in-service 
stressful events.

3.  The veteran's PTSD and depressive disorder cannot be 
reasonably dissociated from the stressful events she 
experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Essentially, the veteran contends that her PTSD is due to in-
service stressors she experienced during her service as a 
specialist responsible for maintaining nuclear weapons.  
Service personnel records reflect that she served on active 
duty in Germany for 10 years and 2 months.  The DD Form 214 
shows that she served as a Nuclear Weapons Maintenance 
Specialist for 16 years and 4 months, and as an Ammunition 
Specialist for 12 years and 11 months.  For the sake of 
clarity regarding gender distinctions that appear in the 
record and in this decision, it should be noted that the 
claims file indicates that the veteran underwent a 
transsexual or sex change operation, from male to female, 
soon after she separated from service in January 1986.  

The service medical records include a November 1968 pre-
induction medical examination report which is negative for 
showing that the veteran had a mental disorder prior to her 
entry onto active duty.  On a pre-induction report of her 
medical history dated in May 1969, the veteran stated that 
her health was excellent.  She did not report any mental 
disorder that might have existed prior to her service.  

The service medical records also include an August 1978 
psychiatric examination report, showing that the veteran was 
applying for a compassionate change of orders to avoid being 
transferred overseas.  Mental status evaluation revealed that 
the veteran's speech was lucid and coherent, although a 
little rapid.  She appeared preoccupied with remaining in the 
United States.  Her affect was normal, and there was no 
evidence of hallucinations, delusions, or unusual thinking.  
She was oriented in all spheres, and her memory and sensorium 
were good.  The diagnosis was adult situational reaction, but 
there was no description of the cause of the diagnosed 
disorder.  

On a report of medical history furnished during a May 1980 
physical examination, the veteran stated that she felt in 
"reasonably good health," but she answered affirmatively when 
asked if she had experienced depression or excessive worry.  
She described that she saw a mental health care provider in 
1978 who diagnosed adult situational reaction.  The service 
examiner noted that the veteran had been depressed since 
December 1979 due to concerns over a spouse's health.  

For the sake of background, the Board notes that the service 
medical records also indicate that, between April 1975 and 
January 1979, the veteran was examined on several occasions 
for possible exposure to ionizing radiation.  An April 1975 
clinic report shows a diagnosis of radiation exposure, 
"probably minimal exposure."  In a September 1978 record, an 
examiner wrote that "[h]istorically I have determined that 
[the veteran] has received an unknown amount of radiation."  
The impression at that time was possible significant 
exposure.  In an October 1978 report, it was noted that she 
underwent testing for radiation exposure, but that 
radioactivity was not seen other than "naturally occurring," 
as it was "at a level commonly seen in most subjects measured 
in the last six months and presumably results from 
atmospheric weapons testing."  

Post-service medical records include medical reports 
furnished by a private mental health center, dated from 
February to May 1992.  A February 1992 intake interview 
summarized initial screenings at the facility, and noted that 
the veteran had PTSD symptoms including flashbacks and 
dreams, avoidance of associated stimuli, and possible 
psychogenic amnesia.  She also had symptoms of depression, 
including social withdrawal, low energy, poor concentration, 
dysphoria, and sleep disturbances.  The examining therapist 
noted that the veteran described a great deal of her personal 
history, which included a history of domestic physical abuse 
by her father which began during her childhood.  The 
therapist reported that some the flashbacks concerned her 
years of service as a nuclear technician.  She also described 
nightmares of mass destruction due to nuclear forces, and of 
military operations where she would end up in a stand-off 
with German soldiers.  Assessment of her avoidance to trauma 
revealed avoidance of thoughts and feelings, attachment to 
others, restricted range of affect, and a sense of no future.  
Also assessed were symptoms of increase arousal, including 
outbursts of anger, difficulty concentrating, hyper-
vigilance, and exaggerated startle responses.  The Axis I 
diagnosis (under DSM-III) was PTSD, and the Axis II diagnosis 
was borderline personality disorder.  

Of record is an October 1995 comprehensive psychological 
evaluation, conducted pursuant to the veteran's application 
for disability benefits from the Social Security 
Administration (SSA).  The veteran recounted her in-service 
experiences for two mental health examiners.  She stated that 
she experienced horrible dreams about her military 
experience, and that she killed people and had ordered others 
killed.  She reported that she did "horrendous stuff" while 
on active duty.  She also noted that she was estranged from 
her parents and siblings, and she outlined the alleged 
physical abuse by her father during her childhood.  She 
complained of chronic anxiety with panic attacks.  The Axis I 
diagnosis (under DSM-IV) was anxiety disorder, not otherwise 
specified, and panic disorder without agoraphobia.  The Axis 
II diagnosis was personality disorder, not otherwise 
specified.  

Also of record is a November 1996 deposition transcript of 
testimony given by the veteran's private licensed 
psychologist, relating to the veteran's claim for SSA 
benefits.  In essence, the psychologist explained that the 
veteran had been diagnosed with PTSD, delayed onset; panic 
disorder without agoraphobia; and major depression episode, 
severe and recurrent.  The psychologist also outlined the 
symptoms the veteran exhibited due to her psychological 
disorders.  He further testified that the veteran's 
psychological disorders stemmed from her military service, 
and from the physical and emotional abuse inflicted by her 
father when she was a child.  The psychologist reported that 
the veteran had recurrent and intrusive recollections related 
to the stressors, that were prominent not only when she was 
awake (sometimes in the form of flashbacks), but were also 
prominent in the form of distressing dreams.  When questioned 
about the veteran's military service and its relationship to 
her psychological disorders, the psychologist testified:

Before having left [the military] . . . 
[the veteran] reports beginning of a 
breakdown in her ability to perform her 
job in that she became more and more 
anxious about that.  She said that there 
were many situations while in the 
military where she had to confront death 
or the possibility of death in many 
situations, including while she was 
standing as a leader of her squad.

This caused her extreme emotional 
turmoil, and while she was telling me 
this, she was quite tearful at the taught 
[sic] of having to shoot innocent 
civilians, woman and children; it was 
extremely difficult for her.  

She reported that she, due to her own 
duties . . . and responsibilities . . . 
had to continually confront orders or 
deal with order[s] of nuclear stand-
readiness.  And in certain times that 
there were times when they were just one 
order away from firing nuclear weapons.  
She had to be trained in counter 
terroristic activities, and that included 
various manners of hurting other people, 
interrogation people, and finding ways of 
getting them to tell what data that they 
had, under coercion.  These ideas and 
beliefs have lead her to become more and 
more involved in violent rumination in 
her own mind 
. . . and continue to plague her thought 
processes . . . .

In an April 1999 letter, the veteran's private psychologist 
reported that he had followed the veteran since September 
1996 "to help her alleviate psychological pain and problems 
associated with her sixteen years of service in the US Army."  
It was noted that the veteran had complained of chronic sleep 
problems, including violent dreams, intrusive and obsessive 
thoughts regarding the possibility of physical attack and 
violent military scenarios, depression, appetite 
disturbances, loss of self-efficacy, loss of ability to deal 
with any work-related stress, and social isolation.  
Regarding the stressors described by the veteran, the 
psychologist noted that they were concurrent with the nature 
of their traumatic meaning for the veteran because she was 
anxious, tearful, and under stress as she recounted them.  
The psychologist gave an Axis I diagnosis (under DSM-IV) of 
PTSD, chronic, delayed onset; and major depressive disorder.  
The psychologist expressly noted that the veteran's current 
psychological condition was "definitely a result of her 
active duty in the US Army."  Specifically, the psychologist 
stated:

The events and conditions that [the 
veteran] experienced as . . . [a] nuclear 
weapons technician and a member of the 
Special Weapons Support Brigade when she 
was stationed in Europe are definitely 
the cause of the development of these 
symptoms although she has also reported 
physical and emotional abuse by her 
father.  

In numerous written letters, and in comments made to her 
treating physicians, the veteran gave the following 
descriptions (summarized here for the sake of brevity) of the 
alleged stressors she experienced while on active duty in 
Germany:  

? She had to clean a nuclear weapon on which troops had 
urinated (her first assigned duty after having completed 
her military occupational specialty training).  She 
reported to a private physician that the stress and stench 
of cleaning the warhead caused her such intense fear and 
anguish that she vomited into her protective mask (which 
she could not clear until she completed the duty).

? While stationed with the 96th Ordinance Attachment, she had 
to inventory, paint, and hammer (with a sledgehammer) 
identification numbers on the heads of hundreds of nuclear 
warheads while under military guard.  In this regard, she 
has described a "two-person rule" that applied to anyone 
inspecting or maintaining nuclear weapons, and stated that 
a person in violation of the rule was subject to being 
shot.  She has testified and reported in written 
statements that during one such occasion, a serviceman 
guarding her at the time "freaked and ran off," while 
another serviceman "locked-and-loaded on us."  She 
reported that one of the guards was shot in the back of 
the head for violating the two-person rule.  Regarding 
said incident, the veteran testified at the July 2001 
personal hearing:

OK, it wasn't the guy getting shot, it 
was the fact that I was pounding on a 
nuclear weapon with a four-pound sledge, 
embossing a serial number in it, because 
they never had an embossed serial number, 
and we didn't know if they were war 
reserve or trainers in the field and we 
had to check and mark him and the guard 
saw me hitting the warhead and lock-and-
loaded on us, OK, that's stressful.

The guy getting shot was a relief; he 
wasn't pointing a gun at us anymore.  
Now, I mean, it may have been stressful 
for him, hitting that warhead, it was 
stressful for me the first dozen or so 
until you kind of get used to the idea 
because it's not what you normally do . . 
. .  We used to invite the battalion 
commanders down; we had more than one 
pass out on us.  

? She dealt with large numbers of nuclear weapons that were 
in her unit's custody, and was responsible for training 
and inspections.  She reportedly was responsible for 
correctly decoding messages from the chain of command in 
regard to alert and arming of nuclear weapons and the 
possibility of having to fire the weapons.

? During an inspection of a nuclear missile in 1975, a final 
assembly test indicated that the weapon was armed (and 
therefore in danger of exploding).  She and her detail had 
to wait for another testing device for four hours until 
another one could be delivered.  She had to run electrical 
current through the warhead to ascertain its status, which 
she knew could also detonate the warhead if it was armed 
as first indicated.  She recalls that she "flipped the 
switch and I thought I almost saw the blinding light."  
She reports that this episode was extremely unnerving to 
her and continued to be played out in her dreams.

? She witnessed numerous officers and enlisted men "lose 
their minds" and become psychologically disabled while 
assigned to her unit in Germany.  She reports that the 
stress of working around weapons of mass destruction was 
apparently a common cause for mental disorders and many 
individuals could not take it.  Several times she 
witnessed enlisted men and officers removed from her unit 
because of psychological disability.  On one occasion she 
had to clean up the aftermath of a suicide in the message 
decoding room after a warrant officer committed suicide.  

In a June 1999 letter, a private physician, B. B., M.D., 
reported that she had been following the veteran since 1990.  
Dr. B. reported diagnoses of PTSD and major depression, and 
expressly opined that the veteran's military service 
contributed to her current psychological disability.  

In a June 2000 letter, the veteran's private psychologist 
wrote that he continued to follow the veteran in her 
psychotherapy "to lessen the symptoms and psychological pain 
which are the result of her service in the US Army Special 
Weapons Support Brigade."  He reported that the veteran's 
emotional reaction of crying, grimacing, shortness of breath, 
and long pauses in her verbalizations due to blocking and 
extreme emotional turmoil when describing the alleged 
stressors, were manifestations of her disorder which arose 
after her service.  The psychologist stated that the veteran 
had described her alleged stressors in detail, and had told 
him that she used compartmentalization and denial in order to 
function during service, but she finally had to retire from 
service when she could no longer use such defenses.  It was 
noted that the veteran experienced severe depression after 
her separation from service, and was unable to get along 
socially.  She became homeless for several months due to her 
psychological disorders and continued to have severe 
difficulty in social situations.  The psychologist further 
stated:

There is no other explanation for the 
occurrence of this condition except her 
time in service.  How else would one 
explain a high functioning, healthy, 
athletic high school graduate upon 
entering the service, able to be a top 
performer in her [military occupational 
specialty] leaving with such major 
problems?

On VA PTSD examination in October 2000, the VA physician 
noted that she presented several scenarios and experiences, 
and it was difficult to get her to focus for clear data.  
During the examination, the veteran reported the stressors 
she had previously outlined for the RO and her private 
medical care providers.  She stated that she had intrusive 
thoughts and dreams about her military experience, and 
generally did not sleep well.  She described feelings of 
irritability, difficulty standing in line, and difficulty 
getting along with and trusting people.  She had periods when 
she would become quite verbally abusive.  She stated that she 
had tried medications, including Paxil and Zoloft, but they 
had not been effective.  War movies caused her increased 
stress.  She described prior self-inflicted injuries, 
including tearing her toenails off.

On mental status evaluation, the VA examiner noted that the 
veteran was upset and very tearful.  She was alert and 
oriented times four.  She was extremely talkative, and her 
thought process was coherent, but filled with extensive and 
somewhat irrelevant details to the matter at hand.  Her 
higher cognitive functions were intact.  The Axis I diagnosis 
was generalized anxiety disorder, and the Axis II diagnosis 
was personality disorder, not otherwise specified.  A Global 
Assessment of Functioning (GAF) score was 55.  The VA 
examiner did not offer a specific opinion as to the etiology 
of the diagnoses, but provided the following summary:

[The veteran] . . . has generalized 
anxiety disorder and personality 
disorder, [not otherwise specified].  
[She] has only features of post-traumatic 
stress disorder.  [She] did not meet the 
DSM-IV criteria for post-traumatic stress 
disorder on examination today.  Further, 
[she] has a generalized anxiety disorder, 
as well as personality psychopathology.

In a May 2001 letter, the veteran's private psychologist 
wrote that he had read, and wished to respond to, a 
supplemental statement of the case (SSOC) issued by the RO in 
April 2001.  He stated that the veteran informed him that the 
VA examiner who performed the October 2000 examination had 
interviewed the veteran for fifteen minutes, and the veteran 
did not have the opportunity to fully detail her symptoms.  
He further noted that the VA physician's diagnosis of 
generalized anxiety disorder and unspecified personality 
disorder did not negate the presence of [PTSD], and 
"[i]ndeed, anxiety is one of the most prominent of symptoms 
that is present in PTSD."  

At the July 2001 personal hearing before the undersigned, the 
veteran recounted the stressors she allegedly experienced 
during active duty.  She stated that the first time she 
really felt she had developed a psychiatric problem was in 
1989, and that her symptoms had persisted since that time.  

II.  Legal Criteria

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duty to assist and duty to notify under the VCAA and its 
implementing regulations have been fulfilled.

A review of the claims file shows that the veteran was 
afforded a VA PTSD examination in October 2000.  The RO has 
obtained her service records, the report generated on VA 
examination in October 2000, as well as pertinent records 
from private health care providers.  The claims file shows 
that no medical care provider has indicated that pertinent 
records exist which have not already been furnished.  The 
record indicates that she has been informed of the evidence 
needed to substantiate her claim and the RO has complied with 
VA's notification requirements.  Thus, the record indicates, 
and the Board concludes, that the veteran was adequately 
informed of the evidence necessary to support her claim, all 
relevant records identified were obtained, and sufficient 
medical evidence for a determination of the issue on appeal 
has been furnished.  Therefore, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance is required in order to satisfy the duty 
to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the U.S. Court of Appeals for 
Veterans Claims holding in Cohen v. Brown, 10 Vet. App. 128 
(1997).  Pursuant to the amendment, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records, and "consistent with 
the circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000); Doran v. Brown, 6 Vet. App. 283 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

On the facts of this case, the Board finds it prudent to 
discuss the VA Adjudication Manual M21-1 (M21-1) provisions 
on PTSD claims, which generally require that in cases where 
available records do not provide objective or supportive 
evidence of the alleged in-service stressor, it is necessary 
to develop for this evidence.  M21-1, Part III,  5.14(b)(3).  
The Board finds that the provisions of M21-1 are appropriate 
in this case, inasmuch as the in-service trauma described by 
the veteran in this case reasonably appears to include 
stressors based on duty assignments that are not necessarily 
productive of symptoms requiring immediate medical attention.  
In this regard, the Board finds that the facts of the 
veteran's PTSD claim can be reasonably analogized to M21-1 
provisions regarding personal-assault claims, which consist 
of requirements regarding the development of "alternative 
sources" of information, as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault . . . do not file official reports either with 
military or civilian authorities."  Id. at  5.14(c)(5).  Of 
particular pertinence to the veteran's claim in this case are 
the provisions of subparagraphs (8) and (9) which, 
respectively, indicate that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
Examples of behavioral changes that might indicate a stressor 
are (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; evidence of substance abuse such as 
alcohol or drugs; and increased disregard for military or 
civilian authority.  See M21-1, Part III,  5.14(c)(8)(a - 
o).

Initially, the Board finds that the veteran's statements and 
July 2001 testimony regarding the in-service stressors she 
encountered while working with and maintaining nuclear 
weapons, in conjunction with the medical evidence which 
reflects current psychiatric pathology and which tends to 
link such pathology to her military service, are sufficient 
to establish that her current psychiatric disorders cannot be 
reasonably dissociated from her service.  

Her hearing testimony, along with several detailed written 
accounts she has submitted in support of her claim, are 
consistent and compelling as to the in-service stressors 
claimed by the veteran.  By the consistency of her 
descriptions of the alleged stressors, the Board finds that 
she is a mostly reliable and competent historian.  In view of 
her hearing testimony, in conjunction with the service 
medical records showing that she complained of depression and 
worry in service, and underwent psychiatric examination in 
service with a diagnosis of adult situational disorder, the 
Board finds that the record contains details which offer 
competent medical evidence in support for the veteran's 
account of her in-service stressors.  Significantly, there is 
no evidence of record which tends to rebut the veteran's 
account of the detailed stressors she has described.

Additionally, the Board finds that the record in this case, 
consisting of service records and service medical reports, 
post-service VA psychiatric examination, and mental status 
evaluations by private health care providers, support the 
veteran's contentions regarding the in-service stressors and 
the effects of those stressors on her behavior.  Competent 
medical evidence is of record which establishes a diagnosis 
of PTSD, and there is medical evidence expressly relating the 
veteran's PTSD to the in-service stressors.  As noted above, 
several thorough and comprehensive psychiatric examination 
reports have provided a diagnosis of PTSD dating from 1992.  
Those diagnoses of PTSD were substantially based upon the 
veteran's account of the in-service stressors outlined above, 
and the majority of the reports relate the diagnosis of PTSD 
at least in part to the veteran's in-service stressors.

In sum, there is competent medical evidence which establishes 
a diagnosis of PTSD in accordance with DSM-IV and medical 
evidence which relates the veteran's PTSD to the in-service 
stressors.  Her private mental health care providers have 
performed examinations which reveal Axis I diagnoses of PTSD 
and depression, and said diagnoses have been expressly 
attributed to the veteran's history of unusual psychological 
trauma; a history noted as related in part to the described 
in-service stressors.  The diagnoses provided by her private 
health care providers appear clearly based upon the veteran's 
detailed accounts of her experiences of in-service trauma 
related to her work with nuclear weapons; an account which 
has been consistent with the facts she has alleged since the 
initiation of her claim in July 1999.  Therefore, on the 
circumstances of this case, the Board finds that such a 
determination of medical diagnosis and causation provides the 
"nexus" between the diagnosis and the stressor that is 
necessary to warrant service connection for PTSD.

The Board recognizes the medical evidence of record which is 
arguably unfavorable to the veteran's claim, inasmuch as said 
evidence is negative in providing the etiological findings 
necessary to establish a link between the current diagnosis 
of PTSD and the in-service stressors.  However, the Board 
finds that such evidence does not preponderate against the 
evidence favorable to the veteran's claim, and thus the 
benefit of the doubt in resolving the issue of service 
connection for PTSD is given to the veteran.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996) (citing 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)).

In view of the above, the Board concludes that the veteran 
has PTSD as a result of service.  Therefore, service 
connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304(f).






ORDER

Service connection for PTSD is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

